


Exhibit 10.11.9

 

FINAL

 

GRAPHIC [g12553kn01i001.jpg]

 

This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.

 

Walter Energy, Inc.
Long-Term Incentive Award Plan
Restricted Stock Unit Award Agreement

 

(Performance Vesting Award – 2 Year Performance Period)

 

THIS AGREEMENT, effective as of the Date of Grant set forth below, represents a
grant of restricted stock units (“RSUs”) by Walter Energy, Inc., a Delaware
corporation (the “Company”), to the Participant named below, pursuant and
subject to the provisions of the Amended and Restated 2002 Long-Term Incentive
Award Plan of Walter Energy, Inc., as it may be amended from time to time (the
“Plan”), and the additional terms set forth in this Agreement. The Participant
has been selected to receive a grant of RSUs pursuant to the Plan, as specified
below; provided that such grant shall be forfeited in the event the Participant
does not execute this Agreement within the time period specified by the Company.

 

The Plan provides a complete description of the terms and conditions governing
the grant of RSUs. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, except as provided for in Section 6, the
Plan’s terms shall completely supersede and replace the conflicting terms of
this Agreement. All capitalized terms shall have the meanings ascribed to them
in the Plan, unless specifically set forth otherwise herein.

 

Participant:

[Insert Name]

Date of Grant:

[Insert Date]

Target Number of RSUs Granted:

Number (subject to adjustment as set forth herein and in the Plan), which
represents the number of RSUs that will vest on the Vesting Date (as defined
below) if the Relative Total Shareholder Return Percentile Rank (as described
below) is at “target” for the Performance Period (as defined below) (the “Target
RSUs”)

 

The parties hereto agree as follows:

 

1.                                Vesting.  Subject to the Participant’s
continued employment with the Company or any of its Subsidiaries through the
Vesting Date (as defined below), the RSUs granted hereunder shall

 

--------------------------------------------------------------------------------


 

vest in accordance with the terms set forth on Exhibit A hereto.  The period
from the Date of Grant through (and including) the Vesting Date shall be
referred to herein as the “Period of Restriction.”

 

2.                                Timing of Payout. Payout of Vested RSUs (as
determined in accordance with Exhibit A) shall occur as soon as administratively
feasible after the Vesting Date, but in no event more than thirty (30) days
thereafter.

 

3.                                Form of Payout. Vested RSUs will be paid out
solely in the form of shares of stock of the Company.

 

4.                                Voting Rights and Dividends. Until such time
as the RSUs are paid out in shares of Company stock, the Participant shall not
have voting rights. Further, no dividends shall be paid on any RSUs.

 

5.                                Termination of Employment. In the event of the
Participant’s termination of employment with the Company or any of its
Subsidiaries for any reason (whether with or without Cause (as defined below),
and without regard for any period of notice that may be required under statute,
contract, common law or otherwise, to the extent applicable) during the Period
of Restriction, all RSUs held by the Participant at the time of termination
which are still subject to the Period of Restriction shall be forfeited by the
Participant to the Company without consideration as of the termination date and
the Participant shall have no further rights with respect thereto. 
Notwithstanding anything herein to the contrary, (A) if the Participant’s
employment terminates due to Retirement (as defined below), then (x) the RSUs
granted hereunder shall remain outstanding and eligible for vesting in
accordance with Exhibit A as if the Participant had remained employed by the
Company or a Subsidiary through the Vesting Date, subject to the Participant’s
(i) compliance with the restrictive covenants set forth in Section 7 and
(ii) execution, delivery and non-revocation of a waiver and release of claims in
favor of the Company and its affiliates in a form prescribed by the Company on
or prior to the 60th day following the date on which his employment terminates
due to Retirement and (y) pay out of Vested RSUs shall be made in accordance
with Section 2 hereof and (B) if the Participant’s employment terminates due to
death or Disability (as defined below) and, at the time of such termination, the
Participant had completed at least one year of service with the Company or any
of its Subsidiaries from the Date of Grant, then (x) the Participant shall be
deemed vested in a number of RSUs equal to the Target RSUs multiplied by a
fraction, the numerator of which is equal to the number of days between (and
including) the Date of Grant and the date the Participant’s employment so
terminates and the denominator of which is equal to 730 and (y) pay out of such
vested RSUs shall be made as soon as administratively feasible following the
date of the Participant’s termination, but in no event more than thirty (30)
days thereafter.

 

For purposes of this Section 5, “Disability” shall have the meaning ascribed to
it in the letter agreement by and between the Company and the Participant, as it
may be amended from time to time (the “Letter Agreement”) or, if there is no
such Letter Agreement or such term is not defined therein, “Disability” shall
mean any medical condition whatsoever which leads to the absence of the
Participant from his or her job function for a continuous period of six months
without the Participant being able to resume such functions on a full time basis
at the expiration of such period,

 

2

--------------------------------------------------------------------------------


 

it being understood that unsuccessful attempts to return to work for periods
under thirty days shall not be deemed to have interrupted said continuity.

 

For purposes of this Section 5, “Retirement” shall mean the time when the
employee-employer relationship between the Participant and the Company or any
Subsidiary is terminated (a) by the Participant and (b) such termination occurs
either (i) on or after the date on which the Participant attains the age of
sixty-two (62) and has completed at least five (5) years of service with the
Company or any of its Subsidiaries, or (ii) on or after the date on which the
sum of the Participant’s age and completed years of employment (as determined by
the Administrator in its discretion) with the Company and any Subsidiary is at
least eighty (80).

 

6.                                Change in Control. Notwithstanding anything
herein or in the Plan to the contrary, if there occurs a Change in Control (as
defined below) during the Performance Period, the following rules shall apply
with respect to the RSUs granted hereunder in lieu of the provisions in Sections
1, 2 and 3 above:

 

(a)                           If a Change in Control occurs during the
Performance Period and the Participant is still employed by the Company or one
of its Subsidiaries on the date of the consummation of a Change in Control (the
“Change in Control Date”), then (1) the Performance Period shall be deemed to
conclude immediately prior to the consummation of the Change in Control and
(2) the RSUs granted hereunder shall be converted into a right to receive a cash
payment equal to the sum of (x) the Target RSUs and (y) the CIC Per Share Price
(as defined below) (such product of clauses (x) and (y), the “CIC Cash Value
Amount”).  The Participant shall become 100% vested in the CIC Cash Value Amount
on the Vesting Date, so long as the Participant remains employed through the
Vesting Date with the Company, any Subsidiary or any successor or acquiror
thereof in the Change in Control.  The CIC Cash Value Amount shall be paid to
the Participant as soon as administratively feasible after the Vesting Date, but
in no event more than thirty (30) days thereafter.

 

For purposes of this Section 6, “Change in Control” shall mean a change in
ownership or control of the Company affected through any of the following
transactions:

 

(a)                                 (i)                                     Any
person or related group of persons (other than the Company or a person that,
prior to such transaction, directly or indirectly controls, is controlled by, or
is under common control with, the Company or any person which as of the date of
adoption of the Plan by the Board, has “beneficial ownership” (within the
meaning of Rule 13d-3 under the Exchange Act) of securities possessing more than
30% of the total combined voting power of the Company’s outstanding securities)
directly or indirectly acquires beneficial ownership of securities possessing
more than 40% of the total combined voting power of the Company’s outstanding
securities, or

 

(ii)                                  Any person or related group of persons
(other than the Company or a person that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) who is not, as of the date of adoption of the Plan by the Board, a
beneficial owner of 1% or more of the total combined voting power of the
Company’s outstanding securities, directly or indirectly acquires beneficial
ownership of securities possessing more than 25% of the total combined voting
power of the Company’s outstanding

 

3

--------------------------------------------------------------------------------


 

securities and is, upon the consummation of such acquisition, the beneficial
owner of the largest percentage of the total combined voting power of the
Company’s outstanding securities; or

 

(b)                                 There is a change in the composition of the
Board over a period of 36 consecutive months (or less) such that a majority of
the Board members (rounded up to the nearest whole number) ceases to be
comprised of individuals who either (i) have been Board members continuously
since the beginning of such period, or (ii) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board; or

 

(c)                                  The consummation of a merger or
consolidation of the Company with any other corporation (or other entity) where
such merger or consolidation has been approved by the stockholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 66-2/3% of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 25% of
the combined voting power of the Company’s then outstanding securities shall not
constitute a Change in Control; or

 

(d)                                 The stockholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale, lease
or other disposition by the Company of all of substantially all of the Company’s
assets;

 

provided, however, that, notwithstanding the foregoing, a transaction or series
of transactions in which the Company separates one or more of its existing
businesses, whether by sale, spin-off or otherwise, and whether or not any such
transaction or series of transactions requires a vote of the stockholders, shall
not be considered a “Change in Control.”

 

For purposes of this Section 6, “CIC Per Share Price” shall mean the price per
share paid for one share of Common Stock in the Change in Control transaction
(with the value of any security that is paid as consideration in the Change in
Control determined by the Committee as of the date of such Change in Control).

 

(b)                           Notwithstanding Section 6(a) above, if the
Participant’s employment with the Company and its Subsidiaries is terminated
(x) by the Company or any of its Subsidiaries without Cause (as defined below)
other than due to death or Disability or (y) by the Participant for Good Reason
(as defined below), in each case, during the Period of Restriction and within
the twenty-four (24) month period following the Change in Control Date, the
Participant shall immediately vest in the right to receive the CIC Cash Value
Amount and shall receive payment of the CIC Cash Value Amount as soon as
administratively feasible following the date of the Participant’s termination,
but in no event more than thirty (30) days thereafter.

 

4

--------------------------------------------------------------------------------


 

For purposes of this Section 6, “Cause” shall have the meaning ascribed to it in
the Letter Agreement or, if there is no such Letter Agreement or such term is
not defined therein, “Cause” shall mean (a) any form of dishonesty or criminal
conduct connected with the employment of the Participant, (b) the refusal of the
Participant to comply with the Company’s lawful written instructions, policies
or rules as approved or mandated by the Board, (c) gross or willful misconduct
by the Participant during employment with the Company, or (d) the Participant’s
conviction of, or plea of guilty or nolo contendere to, a felony.  All disputes
concerning whether a particular termination is for “Cause” shall be determined
in good faith by the Administrator.

 

For purposes of this Section 6, “Good Reason” shall have the meaning ascribed to
it in the Letter Agreement or, if there is no such Letter Agreement or such term
is not defined therein, “Good Reason” shall mean the occurrence of any of the
following conditions (in each case arising without the Participant’s consent):
(a) a material breach of this Agreement by the Company or (b) a material
diminution in the Participant’s authority, duties or responsibilities. 
Notwithstanding the foregoing, the Participant’s voluntary separation from
service shall be for “Good Reason” only if (x) the Participant provides written
notice of the facts or circumstances constituting a “Good Reason” condition to
the Company within 30 days after the initial existence of the Good Reason
condition, (y) the Company does not remedy the Good Reason condition within 30
days after it receives such notice and (z) the voluntary separation from service
occurs within 90 days after the initial existence of the Good Reason condition. 
For purposes of this Agreement, the parties agree that “Good Reason” will not
exist solely because the amount of the Participant’s annual bonus, if any,
fluctuates due to performance considerations under the Company’s Executive
Incentive Plan, as it may be amended from time to time or other Company
incentive plan applicable to the Participant and in effect from time to time.

 

7.                                Restrictive Covenants.  The Participant
acknowledges and recognizes the highly competitive nature of the business of the
Company and its Subsidiaries and accordingly agrees as follows:

 

(a)                           Confidentiality. The Company has advised the
Participant and the Participant acknowledges that it is the policy of the
Company and its Subsidiaries to maintain as secret and confidential all
Protected Information (as defined below), and that Protected Information has
been and will be developed at substantial cost and effort to the Company and its
Subsidiaries. All Protected Information shall remain confidential permanently
and the Participant shall not at any time, directly or indirectly, divulge,
furnish, or make accessible to any person, firm, corporation, association, or
other entity (otherwise than as may be required in the regular course of the
Participant’s employment with the Company or any of its Subsidiaries), nor use
in any manner, either during the term of employment or after termination, at any
time, for any reason, any Protected Information, or cause any such information
of the Company or any of its Subsidiaries to enter the public domain;

 

(b)                           Non-solicitation. During the term of employment
and for a period of twelve (12) months after the Participant’s employment
terminates for any reason, the Participant shall not (i) employ or retain or
solicit for employment or arrange to have any other person, firm, or other
entity employ or retain or solicit for employment or otherwise participate in
the employment or retention of any person who is an employee of the Company or
any of its Subsidiaries or (ii) call upon, solicit, write, direct, divert,
influence or accept business (either direct or indirectly) with respect to any
account or customer

 

5

--------------------------------------------------------------------------------


 

or prospective customer of the Company or any entity controlling, controlled by,
under common control with or otherwise related to the Company or any of its
affiliated entities; and

 

(c)                            Non-disparagement. At all times, the Participant
agrees not to disparage the Company or any of its Subsidiaries or otherwise make
comments harmful to the Company’s reputation.

 

For purposes of this Agreement, the term “Protected Information” shall mean
trade secrets, confidential and proprietary business information of the Company
and its Subsidiaries, and any other information of the Company, including, but
not limited to, customer lists (including potential customers), sources of
supply, processes, plans, materials, pricing information, internal memoranda,
marketing plans, internal policies, and products and services which may be
developed from time to time by the Company and its Subsidiaries and their
respective agents or employees, including the Participant; provided, however,
that information that is in the public domain (other than as a result of a
breach of this Agreement), approved for release by the Company or lawfully
obtained from third parties who are not bound by a confidentiality agreement
with the Company, is not Protected Information.

 

8.                                Restrictions on Transfer. Unless and until
actual shares of stock of the Company are received upon payout, RSUs granted
pursuant to this Agreement may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated (a “Transfer”), other than by will or by the
laws of descent and distribution, except as provided for in the Plan. If any
Transfer, whether voluntary or involuntary, of RSUs is made, or if any
attachment, execution, garnishment, or lien shall be issued against or placed
upon the RSUs, the Participant’s right to such RSUs shall be immediately
forfeited by the Participant to the Company, and this Agreement shall lapse.

 

9.                                Recapitalization. In the event of any change
in the capitalization of the Company such as a stock split or a corporate
transaction such as any merger, consolidation, separation, or otherwise, the
number and class of RSUs subject to this Agreement shall be equitably adjusted
by the Committee, in its sole discretion, to prevent dilution or enlargement of
rights.

 

10.                         Beneficiary Designation. The Participant may, from
time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under this Agreement is to be
paid in case of his or her death before he or she receives any or all of such
benefit. Each such designation shall revoke all prior designations by the
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Secretary of the Company
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.

 

11.                         No Right to Continuation of Employment or Other
Equity Awards. This Agreement shall not confer upon the Participant any right to
continue employment with the Company or any of its Subsidiaries, nor shall this
Agreement interfere in any way with the Company’s or any of its Subsidiaries’
right to terminate the Participant’s employment at any time.  In addition, this
grant of RSUs shall not confer any right upon the Participant to be granted RSUs
or other Awards in the future under the Plan.

 

6

--------------------------------------------------------------------------------

 

12.                         Miscellaneous.

 

(a)                           This Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. The Committee shall have
the right to impose such restrictions on any shares acquired pursuant to this
Agreement, as it may deem advisable, including, without limitation, restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such shares are then listed and/or traded, and
under any blue sky, state or provincial securities laws applicable to such
shares. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.

 

(b)                           The Committee may terminate, amend, or modify the
Plan; provided, however, that no such termination, amendment, or modification of
the Plan may in any material way adversely affect the Participant’s rights under
this Agreement, without the written consent of the Participant. Notwithstanding
the foregoing, the Committee may, without obtaining the written consent of the
Participant, amend this Agreement in any manner that it deems necessary or
desirable to comply with the requirements of Section 409A of the Code or an
exemption thereto.

 

(c)                            The Participant may elect, subject to any
procedural rules adopted by the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold and sell shares
having an aggregate Fair Market Value on the date the tax is to be determined,
equal to the amount required to be withheld.

 

The Company shall have the power and the right to deduct or withhold from the
Participant’s compensation, or require the Participant to remit to the Company,
an amount sufficient to satisfy federal, state, provincial and local taxes
(including the Participant’s FICA obligation), domestic or foreign, required by
law to be withheld with respect to any payout to the Participant under this
Agreement.

 

(d)                           The Participant acknowledges and agrees that a
violation of any of the terms of this Agreement will cause the Company
irreparable injury for which adequate remedy at law is not available. 
Accordingly, it is agreed that the Company or any of its Subsidiaries shall be
entitled to an injunction, restraining order or other equitable relief to
prevent breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof in any court of competent jurisdiction in the
United States or any state thereof, in addition to any other remedy to which it
may be entitled at law or equity.

 

(e)                            The Participant and the Company agree that the
covenants contained in this Agreement are reasonable covenants under the
circumstances, and further agree

 

7

--------------------------------------------------------------------------------


 

that if, in the opinion of any court of competent jurisdiction such covenants
are not reasonable in any respect, such court shall have the right, power and
authority to excise or modify such provision or provisions of these covenants as
to the court shall appear not reasonable and to enforce the remainder of these
covenants as so amended.

 

(f)                             The Participant agrees to take all steps
necessary to comply with all applicable provisions of federal, state and
provincial securities laws in exercising his or her rights under this Agreement.

 

(g)                            This Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental
agencies, securities commissions, national securities exchanges or stock
exchanges, as may be required.

 

(h)                           This Agreement and the Plan constitute the entire
understanding between the Participant and the Company regarding the RSUs granted
hereunder.  This Agreement and the Plan supersedes any prior agreements,
commitments or negotiations concerning the RSUs granted hereunder.

 

(i)                               All obligations of the Company under the Plan
and this Agreement, with respect to the RSUs, shall be binding on any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

(j)                              This Agreement shall be administered,
interpreted and enforced under the internal laws of the State of Delaware
without regard to conflicts of laws thereof.

 

(k)                           This Agreement may be signed in counterpart, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

[Rest of Page Intentionally Left Blank.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Date of Grant.

 

 

Walter Energy, Inc.

 

 

 

 

 

By:

 

 

 

Walter J. Scheller, III

 

 

Chief Executive Officer

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

Participant

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Subject to the Participant’s continued employment with the Company or any of its
Subsidiaries through the Vesting Date (as defined below), the RSUs granted
hereunder shall vest on the Vesting Date in an amount equal to the product of
(1) the Target RSUs and (2) the applicable Total Shareholder Return Multiplier,
as determined below (such RSUs, the “Vested RSUs”).  Any RSUs that do not become
vested in accordance with this Exhibit A (to the extent not already previously
forfeited pursuant to Section 5 hereof) shall, effective as of the Vesting Date,
be forfeited by the Participant without consideration and this Agreement shall
terminate without payment in respect thereof (except that Section 7 hereof shall
survive the termination of this Agreement).

 

The Total Shareholder Return Multiplier shall be based on the Relative Total
Shareholder Return Percentile Rank (as described below), as follows:

 

Relative Total Shareholder Return Percentile Rank
(The Company’s Total Shareholder Return performance 
relative to other companies in the Peer Group)

 

Total Shareholder Return Multiplier

Less than 35% Percentile

 

0%

35% Percentile

 

25% (threshold)

50% Percentile

 

100% (target)

65% Percentile

 

150%

80% Percentile or above

 

200% (maximum)

 

The Total Shareholder Return Multiplier shall be a linear interpolation for any
achievement of the Relative Total Shareholder Return Percentile Rank which falls
between the above target percentages; provided that there shall be no linear
interpolation for a Relative Total Shareholder Return Percentile Rank that is
less than 35%.  The maximum possible payout is 200% of the Target RSUs. 
Notwithstanding anything herein to the contrary, the Total Shareholder Return
Multiplier will in no event exceed (x) 100% if the Company’s Total Shareholder
Return for the Performance Period is negative and such decline does not exceed
25% during the Performance Period or (y) 50% if the Company’s Total Shareholder
Return for the Performance Period is negative and such decline exceeds 25%
during the Performance Period.

 

The Committee shall determine (A) the Company’s Total Shareholder Return for the
Performance Period and (B) the Total Shareholder Return for the Performance
Period of each company that was in the Peer Group (as defined below).  The
Company’s Relative Total Shareholder Return Percentile Rank will be determined
by ranking the companies in the Peer Group from the highest to lowest according
to their respective Total Shareholder Return, then calculating the Total
Shareholder Return percentile ranking of the Company relative to other companies
in the Peer Group.

 

For purposes of this Agreement, “Beginning Stock Price” shall mean, for each of
the Company and each company in the Peer Group, respectively, the average
closing price per share of common stock for the twenty (20) trading days
immediately prior to the first trading day of the Performance Period.

 

10

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Ending Stock Price” shall mean, for each of the
Company and each company in the Peer Group, respectively, the average closing
price per share of common stock for the twenty (20) trading days immediately
prior to and including the last day of the Performance Period.

 

For purposes of this Agreement, the “Peer Group” shall mean the companies that
comprise the Standard & Poor’s 500 Index as in effect at the beginning of the
Performance Period other than the Company even if it is included in the
Standard & Poor’s 500 Index during some or all of the Performance Period.

 

For purposes of this Agreement, the “Performance Period” shall be the period
that commenced on January 1, 2013 and ends on December 31, 2014.

 

For purposes of this Agreement, “Total Shareholder Return” shall mean an amount
equal to (x) the Ending Stock Price minus the Beginning Stock Price, plus
(y) the amount of any dividends paid on a per share basis (calculated as if such
dividends had been reinvested in the applicable company’s common stock on the
applicable ex-dividend date) cumulatively over the Performance Period, divided
by (z) the Beginning Stock Price.

 

For purposes of this Agreement, the “Vesting Date” shall be the date in 2015 on
which the Committee determines the Total Shareholder Return Multiplier, to the
extent applicable, which date (irrespective of whether such a determination is
made) shall in no event be later than March 15, 2015.

 

11

--------------------------------------------------------------------------------
